M.D. Appeal Dkt.
                                                                           5 MAP 2020



                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 WALLACE MCKELVEY AND PENNLIVE                : No. 396 MAL 2019
 AND THE PATRIOT-NEWS                         :
                                              :
                                              : Petition for Allowance of Appeal from
              v.                              : the Order of the Commonwealth Court
                                              :
                                              :
 PENNSYLVANIA DEPARTMENT OF                   :
 HEALTH,                                      :
 AND MISSION PENNSYLVANIA, LLC,               :
 KW VENTURES HOLDING, LLC,                    :
 CRESCO YELTRAH, LLC, SMPD                    :
 MANUFACTURING, LLC/SMPB RETAIL,              :
 LLC AND TERRAPIN INVESTMENT                  :
 FUND, 1, LLC (Direct Interest                :
 Participants)                                :
                                              :
                                              :
                                              :
                                              :
 PETITION OF: PENNSYLVANIA                    :
 DEPARTMENT OF HEALTH                         :


                                        ORDER


PER CURIAM

      AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


      Should this Court grant allocatur in this case of first impression and of
      substantial public importance and reverse the Commonwealth Court’s
      opinion below because the opinion fails to protect building security in the
      valuable medical marijuana industry, does not create a workable standard
      for dealing with iterative redactions in the absence of statutory guidance,
      and fails to provide a standard for dealing with similarly situated applicants
      who achieved varying degrees of success on the same record?